          Case 4:21-cv-40036-TSH Document 16 Filed 08/31/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
FRANCISCO SEVERO TORRES,               )
                   Plaintiff,          )                               CIVIL ACTION
                                       )                               NO. 4:21-cr-40036-TSH
                   v.                  )
                                       )
WORCESTER RECOVERY CENTER              )
AND HOSPITAL,                          )
                   Defendant.          )
______________________________________ )



  ORDER ON DEFENDANT’S MOTION TO DISMISS COMPLAINT (Docket No. 13)

                                       AUGUST 31, 2021



HILLMAN, D.J.

       This is a pro se medical malpractice case brought by Francisco Severo Torres (“Torres”

or “Plaintiff”) against Worcester Recovery Center and Hospital (“WRCH” or “Defendant”).

Pending before the Court is the Massachusetts Attorney General’s Fed. R. Civ. P. 12(b)(1) and

12(b)(6) motion to dismiss the Complaint for lack of jurisdiction and failure to state a claim.

(Docket No. 13).



                                           Background

       In January 2014, Plaintiff injured his back in a car accident. In April 2015, he was

admitted to WRCH pursuant to a court order for a M.G.L. c. 123 §15(b) psychiatric evaluation.

WRCH is a subdivision of the Commonwealth of Massachusetts Department of Mental Health.

(Docket No. 14 at 4). At some point thereafter (no dates are provided), Plaintiff claims that
         Case 4:21-cv-40036-TSH Document 16 Filed 08/31/21 Page 2 of 6




WRCH misdiagnosed his severe spinal pain from his prior injury as a mental disorder. (Docket

No. 2 at 6-7). Plaintiff argues that WRCH should have obtained an MRI scan after Plaintiff

complained about his back pain and disclosed his prior injury, and that WRCH’s failure to

examine him caused “5 years of irrevocable damages.” (Id.). In January 2020, Plaintiff obtained

an MRI from Dr. Yin at Leominster Hospital, which revealed two bulging disks in his back. (Id.

at 6-7). In addition to his malpractice claim, Plaintiff claims that the WRCH staff mistreated and

disrespected him, refused to give him a clear timeline about when he would be allowed to leave

or petition for release, harassed him for wearing a beard, and that the facility was unclean and

poorly maintained. (Id. at 7-9).

       Most of the allegations did not cite the names of individual employees, but Plaintiff

identified Lisa Score 1 as an employee who made a judicial recommendation that Plaintiff remain

in WRCH care. Plaintiff claims that he never agreed to allow Ms. Score to perform a mental

health evaluation, although he admits that he told her “verbatim ‘I will talk to you know, but I

don’t authorize you.” (Id. at 9). He further claims that a staff member named Robin spoke to his

mother without his consent while using his mother’s testimony against him in some sort of

proceeding, though no further details are given about such proceeding. (Id.).



                                       Procedural History

       Plaintiff, a citizen of Massachusetts, filed the Complaint on March 30, 2021, invoking

the Court’s federal question jurisdiction under 28 U.S.C. § 1331 to adjudicate constitutional

claims and naming WRCH as the sole defendant. (Docket No. 2 at 1-3). The Commonwealth

requested additional time to investigate Plaintiff’s claims and prepare a motion to dismiss based



1
       Lisa Score was not named as a defendant in the Plaintiff’s Complaint.


                                                 2
          Case 4:21-cv-40036-TSH Document 16 Filed 08/31/21 Page 3 of 6




on the apparent Eleventh Amendment and statute of limitation issues, which the Court granted.

(Docket No. 8, 9). Anticipating the Commonwealth’s sovereign immunity argument, on June 3,

2021 Plaintiff submitted a five-page filing entitled “Plaintiff’s Amended Claims and Response to

the Motion to Dismiss” which clarified that the “[t]he plaintiff is not suing the state, the plaintiff

is suing the people insured by the state (which is the attorney general’s office’s affair).” (Docket

No. 11, ¶ 1). He added that “[t]he Eleventh Amendment motion to dismiss is null and void,

because the Plaintiff is seeking damages caused by the hospital which is an established business

and the employees that made the mistake within the hospital.” Id. The remainder of the

document did not state any new facts about individual WRCH employees or facts about

Plaintiff’s alleged mistreatment at WRCH. Id.

        On June 11, 2021, the Massachusetts Attorney General filed the instant motion to dismiss

for lack of jurisdiction under the Eleventh Amendment and failure to state a claim, asserting

WRCH’s immunity from suit as a state-run mental hospital and adding that any claims raised by

Plaintiff’s amended complaint against particular WRCH employees were barred by the

Massachusetts Tort Claims Act’s statute of limitations. (Docket No. 13; M.G.L. c. 258 § 4).

Plaintiff’s June 21, 2021 11-page opposition to the motion to dismiss, which was tendered as an

“explanation/response/addition” to Plaintiff’s amended complaint, stated new claims for abuse of

process, false arrest, malicious prosecution, libel, slander, deceit, and interference against

WRCH employee Lisa Score and a host of other unnamed individuals and institutions who

appear to have been involved with the court order transporting Plaintiff to a hospital for

psychiatric evaluation. (Docket No. 15). That list includes: the Fitchburg Police Department,

the Massachusetts state court system, the Massachusetts Department of Mental Health, and an

unidentified district attorney. (Id. at 1-5).




                                                  3
          Case 4:21-cv-40036-TSH Document 16 Filed 08/31/21 Page 4 of 6




                                           Legal Standard

        In opposing a motion to dismiss for lack of subject matter jurisdiction under Fed. R. Civ.

P. 12(b)(1), the plaintiff bears the burden of establishing that the Court has jurisdiction. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct. 2130, 119 L.Ed.2d 351 (1992). If the

defendant mounts a “sufficiency challenge,” the court will assess the sufficiency of the plaintiff's

jurisdictional allegations by construing the complaint liberally, treating all well-pled facts as true

and drawing all reasonable inferences in the plaintiff's favor. Valentin v. Hospital Bella Vista,

254 F.3d 358, 363 (1st Cir. 2001). Nonetheless, a plaintiff cannot assert a proper jurisdictional

basis “merely on unsupported conclusions or interpretations of law.” Johansen v. United States,

506 F.3d 65, 68 (1st Cir. 2007) (internal citations and quotations omitted). If, however, the

defendant advances a “factual challenge” by controverting the accuracy, rather than the

sufficiency, of the alleged jurisdictional facts, “the plaintiff's jurisdictional averments are entitled

to no presumptive weight” and the court will consider the allegations by both parties and resolve

the factual disputes. Valentin at 363. The court has “broad authority” in conducting the inquiry

and can, in its discretion, consider extrinsic evidence in determining its own jurisdiction. Id. at

363-64.

        To survive a motion to dismiss for failure to state a claim under Fed.R.Civ.P. 12(b)(6), a

complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 559, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). The court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Id. at 555.




                                                   4
          Case 4:21-cv-40036-TSH Document 16 Filed 08/31/21 Page 5 of 6




                                             Discussion

   I.      R. 12(b)(1) Motion to Dismiss

        In conducting this initial review, the Court liberally construes the amended complaint

because Plaintiff is proceeding pro se. Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v. Kerner,

404 U.S. 519, 520 (1972); Instituto de Educacion Universal Corp. v. U.S. Dept. of Education,

209 F.3d 18, 23 (1st Cir. 2000). Accordingly, it will credit Defendant’s statements that he

intended to file suit against “the people insured by the state” namely, WRCH and its employees.

        Plaintiff has not stated whether he is suing the WRCH employees named in his amended

complaint as employees in their official or non-official capacities. Because he served WRCH

and has made no effort to serve any individual Defendant, and his complaint implied that the

state is ultimately at fault and must pay damages, I construe Plaintiff’s pleadings to mean that he

is suing the state employees in their official capacities.

        I find that Plaintiff’s claims against WRCH and its employees are barred by sovereign

immunity. The Eleventh Amendment to the United States Constitution prohibits federal courts

from hearing cases brought against a state, or an arm of a state. “The Supreme Court ... has

expanded the doctrine of sovereign immunity beyond the literal words of the Eleventh

Amendment, holding that state governments, absent their consent, are not only immune from suit

by citizens of another state, but by their own citizens as well.” Guillemard–Ginorio v.

Contreras–Gomez, 585 F.3d 508, 529 n. 23 (1st Cir. 2009) (citing Alden v. Maine, 527 U.S. 706,

728–729, 119 S.Ct. 2240, 144 L.Ed.2d 636 (1999). Federal courts lack jurisdiction to adjudicate

suits against individual states unless the state has waived its Eleventh Amendment immunity.

See Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985) (“[u]nless a State has waived its

Eleventh Amendment immunity or Congress has overridden it… a State cannot be sued directly




                                                   5
          Case 4:21-cv-40036-TSH Document 16 Filed 08/31/21 Page 6 of 6




in its own name regardless of the relief sought”). The Eleventh Amendment bar on adjudicating

suits against states in federal court “remains in effect when State officials are sued for damages

in their official capacity.” Kentucky v. Graham, 472 U.S. 159, 169 (1985).

        WRCH is an agency of the Commonwealth and subdivision of the Department of Mental

Health. Plaintiff has not shown that Massachusetts has waived its immunity as to his claims, so

this Court has no power to adjudicate the case. See U.S. CONST. amend. XI; Elias v. Elias,

2013 WL 3777069, at *5 (D. Mass. July 15, 2013) (“[T]he Commonwealth of Massachusetts and

its courts (as instrumentalities of the State) are not subject to suit in this Court, under the doctrine

of sovereign immunity grounded in the Eleventh Amendment.”); Pennhurst State School, 465

U.S. at 100.

        Defendant’s motion to dismiss Plaintiff’s claims is granted.

                                             Conclusion

        For the reasons set forth above, the Commonwealth’s motion to dismiss is granted.



SO ORDERED.

                                                                               /s/ Timothy S. Hillman
                                                                                  Timothy S. Hillman
                                                                                  DISTRICT JUDGE




                                                   6
